Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered, wherein claim 1 was amended, claim 2 was canceled, and claims 14-23 were added.   Claims 1, 3-4 and 8-23 are pending.  
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-4, 8-13, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, claim 1 recites “each of the plurality of strips is two or more times as long as the continuous middle portion of the single continuous strip” at lines 9-11, which has not been described in Applicant’s specification, see paragraphs [0011], [0032-35], where support is provided for a continuous middle portion length of 10 millimeters and strip lengths of 100 or 200 millimeters in describing Figures 5-6.  That is, the specification supports strips that are 10 or 20 times longer than the continuous middle portion, but does not support for the strips being only two times longer than the middle portion.    
Additionally, claim 1 recites 
wherein the continuous middle portion has a length that extends from a beginning of the plurality of strips located at one side of the continuous middle portion to a beginning of the plurality of strips located at the other side of the continuous middle portion, lines 6-8,

however, support for the limitation is not found in Applicant’s disclosure.  To the contrary, Applicant describes the continuous middle portion as having a length Y which does not extend to beginnings of the strips, see Fig 6, below and paragraph [033]: “[L]ength Z which is the length from the end of continuous middle portion 36 of single strip 20 to the beginning of each separate plurality of elongated strips 20,” emphasis added, i.e. Z is between the end of the middle portion and the end of each strip (i.e. Z is not a part of the continuous middle portion), so that a length of the continuous middle portion cannot extend to or from beginnings of the strips, as recited. 
                                       
    PNG
    media_image1.png
    284
    520
    media_image1.png
    Greyscale

Also, claim 3 recites “the polymer material,” which lacks proper antecedent support.  Additionally, the particular details of the recited polymer material (i.e., location, structure) are also not clear.  
Finally, claim 4 recites “a separate polymer material” and it is not precisely clear what is intended by the limitation, whether the material is separate from the leader, tail swab, or some other component.    
Claims 3-4, 8-13, and 23 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bottomley (US 4,499,625), of record.    

Regarding claim 1, Bottomley discloses a cleaning device (3:5-52, Figs 6-8, annotated below) with tail swab comprising: 
an elongated flexible leader member 60 (understanding the long slender rod would be flexible to a degree) having a first (left) end and a second (right) end (Fig 7-8); and 
a tail swab 50 comprising a single continuous strip that is cut at opposite ends to form a plurality of strips that each extend from opposite sides of a continuous middle portion of the single continuous strip (Fig 6, annotated below, central slit 52 on either end defines plurality of strips) wherein the continuous middle portion has a length that extends from a beginning of the plurality of strips located at one side of the continuous middle portion to a beginning of the plurality of strips located at the other side of the continuous middle portion (see annotated Fig 6, below, interpreting “continuous middle portion” as “a surface without gaps or holes” as defined by Collinsdicitonairy.com) and wherein the tail swab is attached to the second end of the leader member (Fig 13), and each of the plurality of strips is longer than the continuous middle portion of the single continuous strip (annotated Fig 6, below).     
However, Bottomley does not explicitly disclose that each of the plurality of strips is two or more times as long as the continuous middle portion. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to select a length of the continuous middle portion and lengths of each of the strips (i.e. length of slit between strips) of Bottomley based on the particular application and workpiece parameters (inter alia, material, diameter, amount of debris to be cleaned), including lengths consistent with the recited relationship, noting it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A)  That is, selecting the strip length and continuous middle portion length would have been obvious to a skilled artisan, based on bore dimensions (understanding guns come in a variety of sizes) and dimensions of the leader and material properties of the swab, among others.    

    PNG
    media_image2.png
    262
    315
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    172
    427
    media_image3.png
    Greyscale

The recitation that the claimed invention is “for streamlined scratch-free cleaning of surgical instruments and medical devices” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause, 88 USPQ 478.  The device of Bottomley would be capable of streamlined scratch-free cleaning a surgical instrument or a medical device.  
         
Regarding claims 3-4, Bottomley teaches the limitations of claim 1, as described above, but does not teach the polymer tube member or polymer material covering a first end of the leader member, as required by the claims.  Bottomley does not explicitly disclose what material the rod 60 comprises, but it would have been obvious to a skilled artisan to configure the rod to best suit an intended application and work parameters, considering, inter alia, strength, flexibility, including configurations of the rod that defined a polymer.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07

Regarding claim 8, Bottomley discloses the limitations of claim 1, as described above, and further discloses wherein the second end of the leader member comprises a hook member (slot 66 defines hook member, which hooks middle portion of the single continuous strip) and the continuous middle portion of the single continuous strip of the tail swab is positioned within the hook member of the leader member (Fig 13).

Regarding claims 11-12, Bottomley discloses the limitations of claim 1, as described above, but does not explicitly teach that the plurality of strips are at least 100 millimeters in length or that the elongated leader member is at least one meter in length.  Bottomley is silent as to the particular lengths of the strips and the leader, however, Bottomley does describe that the swab (patch) 50 may be square or rectangular, and may measure 2 inches or “varying according to different calibers being served” (3:5-15, 2:19-25).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the strips and leader to comprise whatever lengths best suited a particular barrel or caliber application, including in the claimed ranges, noting it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A)  That is, selecting the strip lengths and leader length would have been obvious to a skilled artisan, based on bore dimensions (understanding guns come in a variety of sizes and calibers) and material properties of the swab, among others.     


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bottomley, as applied to claim 1, and further in view of Asano (US 2011/0289705), or record.  

Regarding claim 9, Bottomley teaches the limitations of claim 1, as described above, but does not explicitly teach that the leader 60 of Bottomley comprises a wire coated with a polymer. 
Asano is also concerned with a tube cleaning device comprising a leader and a swab, and Asano teaches a leader comprising a wire core 10 with a plastic cover 30-34. (Fig 2A and
2C wherein the heat shrined resin essentially is coating the wire with the resin cover).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have configured the leader taught by Bottomley as a coated wire as taught by Asano in order to provide a strong, protected leader which would allow the device of Bottomley to function as intended.  Additionally, it would have been obvious to one having ordinary skill in the art to have incorporated polymer material for coating, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bottomley, as applied to claim 1, and further in view of Lee (US 9,364,135), of record.  

Regarding claim 10, Bottomley teaches the limitations of claim 1, as described above, but does not explicitly teach that the tail swab comprises at least one of a foam material and/or a microfiber material.  Lee is also concerned with a cleaning device comprising a leader and a tail swab, and Lee particularly teaches a tail swab 22 comprising microfiber (2:21-26), where tail swab 22 performs as a drying cloth, i.e. absorbs moisture.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to provide the swab of Bottomley as a microfiber material, identified by Lee as a flexible and absorbent cleaning material for a swab.  Additionally, Examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07


Claims 14, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over McKean (US 2,537,149), of record.    

Regarding claim 14, McKean discloses a cleaning device with tail swab capable of streamlined scratch-free cleaning of surgical instruments and medical devices (Figs 1 and 3, annotated below) comprising: 
an elongated flexible leader member (cord 11, 3:8-20, Figs 1, 3, and 4) having a first (upper) end and a second (lower) end; and 
a tail swab 18 comprising a single continuous strip that is cut at opposite ends to form a plurality of strips that each extend from opposite sides of a continuous middle portion of the single continuous strip (cut at slits 22 to form strips 23, Fig 1, 3:17-28, continuous middle portion defines folded portion above grommet, Figs 1 and 3, annotated below, interpreting “continuous middle portion” as “a surface without gaps or holes” as defined by Collinsdicitonairy.com) wherein the tail swab is attached to the second end of the leader member (Fig 3);  
however, McKean does not explicitly disclose wherein each of the plurality of strips has a width that is greater than a width of the continuous middle portion of the single continuous strip (width defined at uppermost portion of continuous middle portion, i.e. top of fold, Figs 1, 3). 
Examiner indicates Applicant has not assigned any criticality to the specific width relationship of the continuous middle portion and each of the strips, describing instead that “[t]he width of the continuous middle portion of the single strip of soft material may be smaller than the width of each of the plurality of soft elongated strips” [0009], [0011], emphasis added, and also that the two widths may be equal [0034].  Per MPEP 2144.05 II B, only result-effective variables can be optimized. Further, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to select widths of the continuous middle portion and each of the strips based on the particular application and workpiece parameters, including widths consistent with the recited relationship, noting it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A)  That is, selecting the strip and continuous middle portion widths would have been obvious to a skilled artisan, based on bore dimensions (understanding clarinets come in a variety of sizes) and material properties of the swab, among others.    
         
    PNG
    media_image4.png
    539
    600
    media_image4.png
    Greyscale

Regarding claim 18, McKean discloses the limitations of claim 14, as described above, and further discloses wherein the second end of the leader member comprises a hook member (cord 11 defines hook member at 14 (Fig 3) and the continuous middle portion of the single continuous strip of the tail swab is positioned within the hook member of the leader member (Fig 3, above).

Regarding claims 21-22, McKean discloses the limitations of claim 14, as described above, but does not explicitly teach that the plurality of strips are at least 100 millimeters in length or that the elongated leader member is at least one meter in length.  McKean is silent as to the particular lengths of the strips and the leader, however, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the strips and leader to comprise whatever lengths best suited a particular application, including in the claimed ranges, noting it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A)  That is, selecting the strip lengths and leader length would have been obvious to a skilled artisan, based on bore dimensions (understanding clarinets come in a variety of sizes) and material properties of the swab, among others.     


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over McKean, as applied to claim 14, and further in view of Fritzen (US 3,591,885), of record.  

Regarding claims 15-17, McKean teaches the limitations of claim 14, as described above, and further teaches a polymer tube member covering the second end of the leader member (plastic cover 15, Fig 1, 3:10-15) and wherein a separate polymer material also covers the first end of the leader member (plastic cover 13, Fig 1, Ibid.), but does not explicitly teach the polymer material also covering at least a portion of the tail swab, the polymer material comprising a heat shrink polymer tube member.   
Fritzen also teaches a cleaning swab attached to a leader member (Fig 1 and 5) having a shrinkable polymeric material 22 covering at least a portion of the swab to a handle 12. (Fig 5, 2:17-24).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plastic cover 15 disclosed by McKean to also cover at least a portion of the tail swab as taught by Fritzen and to provide the plastic cover as a heat shrink material.  Doing so would more securely lock the swab to the handle and would also provide protection for the inner surface of the work piece from direct contact with grommet 17, avoiding unwanted contact leading to scratches.  Providing the plastic tube as a heat shrink material would allow the tube to conform to the particular shape of the hook, grommet and swab.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated polymer material for covering, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McKean, as applied to claim 14, and further in view of Asano (US 2011/0289705), or record.  

Regarding claim 19, McKean teaches the limitations of claim 14, as described above, but does not explicitly teach that the leader 11 of McKean comprises a wire coated with a polymer. 
Asano is also concerned with a tube cleaning device comprising a leader and a swab, and Asano teaches a leader comprising a wire core 10 with a plastic cover 30-34. (Fig 2A and
2C wherein the heat shrined resin essentially is coating the wire with the resin cover).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the leader taught by McKean to have incorporated a coated wire as taught by Asano in order to provide a strong, protected leader which would allow a user to both push and pull the swab, providing increased cleaning, while still protecting the inside of the instrument.  Additionally, it would have been obvious to one having ordinary skill in the art to have incorporated polymer material for coating, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McKean, as applied to claim 14, and further in view of Lee (US 9,364,135), of record.  

Regarding claim 20, McKean teaches the limitations of claim 14, as described above, but does not explicitly teach that the tail swab comprises at least one of a foam material and/or a microfiber material.  Lee is also concerned with a cleaning device comprising a leader and a tail swab, and Lee particularly teaches a tail swab 22 comprising microfiber (2:21-26), where tail swab 22 performs as a drying cloth, i.e. absorbs moisture, which is consistent with the disclosed purpose of McKean’s tail swab (see 1:40-46, and claim 1).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to provide the swab of McKean as a microfiber material, identified by Lee as a flexible and absorbent cleaning material for a swab.  Additionally, Examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07



Allowable Subject Matter
Claims 13 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Examiner indicates that amending claim 1 to overcome the rejection under 112(a), above, would likely change the scope of the claim and Examiner would consider a new rejection based on the new scope.  
Reasons for the indication of allowable subject matter have been previously provided. 


Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive.   
To the allegation that the then amended claim 1 should be allowable, Applicant argues that “the Examiner has changed his mind without giving Applicant an opportunity to respond,” (6:21-22), citing the statement provided in the previous Office Action by the Examiner stating the claims would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the Office action so that they include all of the limitations of the base claim and any intervening claims.  Firstly, there were no rejections made under 112(b) in that Office action.  The first half of Examiner’s statement includes a typo where 112(b) should correctly read 112(a) (the only rejection made under 35 USC 112 was a 112(a) rejection).  Secondly, Applicant amended the claim significantly so that it did not include all of the limitations of the base claim.   As such, new art was applied to address the new scope of the claim.  
To the allegation that support is found in Applicant’s disclosure for the strips being “two or more times as long” as the continuous middle portion, Applicant asserts that the figures provide support for size relationship or range, understanding that the figures are not to scale (remarks, pp 7-8).   Examiner respectfully disagrees. The recited range includes the lower limit where the strips are exactly twice as long as the middle portion (emphasis added), which is not supported by the drawings or specification.  In fact, the specification discloses that the strips are either 10 times or 20 times as long as the continuous middle portion in describing Figures 5-6 ([0032-33], strips either 100 mm or 200 mm and the middle portion is 10 mm), which would appear to be more consistent with the size relationships represented in the figures.    
To Applicant’s allegation that “the Examiner has failed to respond to Applicant's arguments filed July 12 ,2021 that Applicant's claim 1 (and therefore its variously depending claims) are patentable over McKean,” (remarks, page 8, para 2), Examiner respectfully disagrees, indicating that, as described in the Final Office action of August 10, 2021 (9:1-3), the arguments were moot because the new ground of rejection does not rely on the references as  applied in the prior rejection.
To Applicant’s assertion that McKean would fail to disclose the features of proposed amended claim 1 (remarks, pp 8-10 in response to Examiner’s Advisory of October 20, 2021), Examiner respectfully indicates that different art, Bottomley, has been applied to reject the newly amended claim.  However, in the interest of compact prosecution, Examiner will address Applicant’s four arguments with regard to McKean (remarks, pp 8-9):
Firstly, Applicant alleges that 
the middle portion between the grommets in McKean referred to by the Examiner does not meet the definition of Applicant's amended claims which require a plurality of strips that each extend from opposite sides of a continuous middle portion of a single continuous strip wherein the continuous middle portion has a length that extends from a beginning of the plurality of strips located at one side of the continuous middle portion to a beginning of the plurality of strips located at the other side of the continuous middle portion. (emphasis added by Applicant)

Examiner respectfully disagrees.  The device of McKean, like Applicant’s instant invention, comprises a swab that defines two sides folded over and secured at the fold by a leader to clean a cylinder.  Each device comprises a continuous middle portion and strips at either end of the respective sides, with intermediate swab material therebetween (comprising tapered transition portion Z in Applicant’s invention and the grommet area and adjacent tapered portion in McKean).  If the intended meaning was that continuous middle portion directly abutted the strips, such a relationship was not required, nor is one supported by Applicant’s disclosure.  
	Secondly, Applicant alleges 
each of the plurality of tabs in McKean are not two or more times as long as the continuous middle portion extending between the opposite tabs in McKean.

Examiner respectfully disagrees.  As described previously and above, Examiner finds it would have been obvious to a skilled artisan to configure the strips and leader to comprise whatever lengths best suited a particular application, including in the claimed ranges, based on bore dimensions (understanding clarinets come in a variety of sizes) and material properties of the swab, among others.  
	Thirdly, Applicant alleges that in Response to Arguments in the non-final Office action filed April 13, 2021, “Examiner’s reference to Applicant's length relationship of the continuous middle portion and each of the strips being defined as being equal, less than, or greater than in paragraph [0033] in Applicant's specification is misleading and not correct.”  Applicant is correct in identifying the relationship described was between the continuous middle portion and portion Z.  The Examiner regrets any inconvenience.  
	Finally, Applicant alleges that it would not have been obvious “to have selected the dimensions of the continuous middle portion and plurality of strips that comprise the swab to best suit a particular application, including the claimed length relationships.”  Applicant alleges 
However, for smaller tubular objects such as those contained in medical devices such as endoscopes and cannulas, the resulting conical shape of the swab in McKean would get stuck inside the tubular portion of the device. Therefore, McKean actually teaches away from the comparative lengths of elements contained in Applicant's claims. Further, the grommet 17 in McKean which is used for attaching the swab 10 to the cord 11 would not be practical for a cleaning device for which Applicant's invention is designed.

Examiner respectfully indicates Applicant is arguing intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Examiner finds the device of McKean would be capable of cleaning surgical instruments or medical devices, depending on the scale and sizes of the instruments or devices, and the size and proportions of the device of McKean.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D KELLER/Primary Examiner, Art Unit 3723